Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the Pre-AIA  provisions.
Continued Examination Under 37 CFR 1.114


1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendments dated March 15, 2021 has been entered.

Allowable Subject Matter

The numbering of original claims 1-18 is renumbered.  Claims 2, 7, 13, 18 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 3/15/2021) persuasive to overcome the current rejection of the claims over the applied prior art references and/or any other reasonable rejection of the claims over additional (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference(s) expressly and sufficiently discloses a combination of features recited by amended independent claims 1, 6 and 12 as a whole, and in particular the recited / amended feature{s} of the a network system in which at least one virtual network function can be deployed,  further comprising " wherein at least one of the plurality of processing units includes a first communication interface that is connectable between different processing units and a second communication interface that is directly connectable between different programmable logic circuits, and wherein the management apparatus determines the communication path for deploying the set of desire virtual network functions, in accordance with respective connectable communication interfaces of the processing units, wherein the management apparatus selects the communication path from possible candidates for communication path causing a plurality of virtual network functions to be formed according to the respective communication interfaces of the processing units..…” – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  

In addition, the Office notes that Applicant’s supporting arguments / remarks with respect to the latest claim amendments noting that the currently applied prior art reference(s) [Spragg et al] fails to disclose or suggest the latest claim amendments of the independent claims – and in particular because Spragg at most discloses that the Central Orchestrator 72 connects to the local VNF manager 26 and instructs the local VNF manager 26 to deploy the VNF(s), which includes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451